Citation Nr: 0942731	
Decision Date: 11/10/09    Archive Date: 11/17/09

DOCKET NO.  06-09 347	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for peripheral 
neuropathy.

2.  Entitlement to service connection for a right knee 
disorder.  

3.  Entitlement to service connection for Achilles tendonitis 
of the right heel.

4.  Entitlement to service connection for right great 
trochanteric bursitis.

5.  Entitlement to service connection for gastroesophageal 
reflux disease.

6.  Entitlement to service connection for cervical disc 
disease.

7.  Entitlement to service connection for hypertension.  

8.  Entitlement to service connection for a psychiatric 
disorder, to include insomnia, an anxiety disorder, and 
depression, claimed as secondary to service connected 
disability.

9.  Entitlement to an evaluation in excess of 10 percent for 
chronic low back pain with degenerative disc disease of the 
thoracolumbar spine (back disability).

10.  Entitlement to an evaluation in excess of 10 percent for 
left lateral lower leg numbness.

11.  Entitlement to service connection for hyperlipidmia.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The Veteran had active service from August 1975 to January 
1980, July 1994 to June 1995, from March 2001 to March 2002, 
and from May 2003 to September 2004.  He also had various 
shorter periods of active duty for training, including a 12 
day period in May 2000.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from decisions by the Department of 
Veterans Affairs (VA) Waco, Texas Regional Office (RO).   

A hearing was held before the undersigned acting Veterans Law 
Judge at the RO in March 2009.  

The issues of entitlement to service connection for a right 
knee disorder, Achilles tendonitis of the right heel, and an 
acquired psychiatric disorder are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran has peripheral neuropathy that had its onset 
during service.

2.  The Veteran has right great trochanteric bursitis that 
had its onset in service.

3.  The Veteran has gastroesophageal reflux disease that had 
its onset in service.

4.  The Veteran has cervical disc disease and arthritis that 
was manifest to a compensable degree within a year of active 
service.

5.  The Veteran currently has hypertension that had its onset 
during active duty.  

6.  On March 25, 2009, at a Board hearing, the Veteran 
withdrew claims seeking higher ratings for his back 
disability and left lower leg numbness, as well as to service 
connection for hyperlipidemia.


CONCLUSIONS OF LAW

1.  Peripheral neuropathy was incurred during active service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2009).

2.  Right great trochanteric bursitis was incurred in 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2009).

3.  Gastroesophageal reflux disease was incurred in service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2009). 

4.  Cervical disc disease may be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2009).

5.  Hypertension was incurred in service.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1113, 1154, 5107 (West 2002 and Supp. 
2009); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.310 (2009). 

6.  The criteria for withdrawal of an appeal by the Veteran 
have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 
38 C.F.R. § 20.204 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matter:  Duty to Notify and Assist

Initially, the Board finds that the content requirements of a 
duty to assist notice have been fully satisfied.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Letters from the 
RO dated in May 2002, March 2005, May 2005, March 2006, 
January 2008 and June 2008 provided the Veteran with an 
explanation of the type of evidence necessary to substantiate 
his claims, as well as an explanation of what evidence was to 
be provided by him and what evidence the VA would attempt to 
obtain on his behalf.  The initial duty to assist letter was 
provided prior to the adjudication of the claims.  The VA has 
no outstanding duty to inform the Veteran that any additional 
information or evidence is needed.  

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issues has been obtained.  The 
Veteran's service medical records and available post service 
treatment records have been obtained.  He has had a hearing.  
He has been afforded VA examinations.  The Board does not 
have notice of any additional relevant evidence which is 
available but has not been obtained.  For the foregoing 
reasons, the Board concludes that all reasonable efforts were 
made by the VA to obtain evidence necessary to substantiate 
the Veteran's claim.  Moreover, in light of the allowance of 
all issues being decided, the Board notes that any error with 
respect to notification or development of evidence is 
harmless.    

I.  Entitlement To Service Connection For Peripheral 
Neuropathy.

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. §§ 1110, 1131.  If a chronic disorder such as 
organic disease of the nervous system or a cardiovascular 
disease is manifest to a compensable degree within one year 
after separation from service, the disorder may be presumed 
to have been incurred in service.  See 38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d).

As noted above, t he Veteran had active service from August 
1975 to January 1980, July 1994 to June 1995, from March 2001 
to March 2002, and from May 2003 to September 2004.  He also 
had various shorter periods of active duty for training, 
including a 12 day period in May 2000.  

The Veteran testified in support of his claim during a 
hearing held before the undersigned Veterans Law Judge in 
March 2009.  He stated that peripheral neuropathy began while 
he was on active duty.  He reported that after he was treated 
for back pains, the same day he had issues involving numbness 
of his leg.  He states that he was told that shots he had 
been given may have caused permanent nerve damage.  He said 
that his feet started having a burning sensation, and he was 
not diagnosed with it until the following year when he was 
evaluated by several different neurologists.  

The Veteran's service medical confirm that he was seen during 
service for complaints of numbness in the lower extremities 
and was diagnosed as having peripheral neuropathy.  A 
physical profile record dated in July 2001 reflects that he 
was placed on restricted duty due to "peripheral neuropathy 
vs. radiculopathy."  A service record dated in August 2001 
noted that the Veteran was seen for a neurology evaluation.  
Following examination, the diagnoses were (1) peripheral 
neuropathy and (2) herniated disc, lumbar.  A service 
physical profile report dated in February 2002 reflects that 
his duty was restricted in part based on peripheral 
neuropathy.  

A record dated in August 2002 (between periods of service) 
from a clinic at a service medical facility reflects 
complaint of numbness and burning in both feet which had 
progressed from the heel to the entire sole.  

A record from North Texas Neurology Associates dated in 
September 2002 (between periods of active duty) reflects hat 
the Veteran reported having a history of hip and leg pain 
since September of the previous year, and now had burning 
pain in both feet and loss of strength and endurance in his 
legs.  On examination, there was reduced vibration sensation 
over the toes, ankles and knees.  In October 2002, the 
Veteran submitted a letter to the VA in which he reported 
that he had been off active duty since the previous March, 
but he had numbness in his left leg and burning in his feet 
for 24 hours a day.  A medical record from North Texas 
Neurology Associates dated in October 2002 reflects that the 
Veteran was seen for numbness of the legs with exertion.  An 
EMG report dated in October 2002 reflects that the test 
showed evidence of a peripheral neuropathy.  This reportedly 
looked like an axonal neuropathy.  It was stated that the 
findings were long standing.  A record from a service medical 
facility dated in March 2003 (between periods of active 
service) reflects a diagnosis of peripheral neuropathy.  

A service physical profile record dated in May 2003 (during 
active service) lists disabilities including peripheral 
neuropathy.  

The report from a VA general medical examination conducted in 
August 2003 (during active service) notes that the Veteran 
had been diagnosed with peripheral neuropathy by a private 
physician, and this had been confirmed by EMG and other 
studies.  He currently reported bilateral foot burning and 
tingling sensations, mostly on the bottoms of both feet and 
heels.  He stated that the neuropathy was now about 10 or 20 
percent worse than eight months ago.  He also stated that his 
feet were always cold.  On physical examination, his feet 
were very, very cold on palpation compared to the legs which 
were warm.  He was slightly sensitive to touch on the bottom 
of both feet.  The pertinent diagnosis was history of 
peripheral neuropathy in both feet diagnosed by EMG in the 
past with sensitivity to both feet and severe cold feelings.  

A service record dated in November 2003 reflects that the 
Veteran was again placed on limited duty due in part to 
peripheral neuropathy.  

A record from private physician Mark A. Workman, M.D., dated 
in May 2004 reflects that the Veteran had peripheral 
neuropathy which was likely idiopathic in nature.  A letter 
dated in July 2004 from Kevin E. Conner, M.D., indicates that 
the Veteran has peripheral neuropathy that was idiopathic in 
nature.  It was stated that this was a secondary phenomena, 
but was not related to his lumbar disk disease.  

The report of findings and recommendations of an Air Force 
physical evaluation board dated in August 2004 reflects that 
the Veteran was found to have disabilities including 
peripheral neuropathy of bilateral lower extremities.  It was 
stated that they were incurred while entitled to receive 
basic pay and in the line of duty.  A disability rating of 10 
percent was noted for each lower extremity.  

The report of a VA spine examination conducted in October 
2004 reflects that the Veteran reported that he continued to 
have pain in his feet described as a burning sensation or a 
numb feeling.  On examination, sensation was diminished in a 
stocking distribution.  The diagnoses included increasingly 
symptomatic peripheral neuropathy.  

A VA examination conducted in June 2005 reflects a diagnosis 
of peripheral neuropathy of both feet of unknown etiology and 
not related to back problem according to his neurologist.  A 
VA examination report dated in August 2007 contains the same 
diagnosis.  

Based on the foregoing evidence, the Board finds that the 
Veteran currently has peripheral neuropathy which had its 
onset during active duty.  The disorder was first diagnosed 
during active duty in 2001, and there has been continuity of 
symptomatology since that time.  Accordingly, the Board 
concludes that peripheral neuropathy was incurred during 
active service.  

II. Entitlement to Service Connection for Right Great 
Trochanteric Bursitis.

During the hearing held in March 2009, the Veteran testified 
that he had trochanteric bursitis of the right hip that began 
during active service.  

The Veteran's service records confirm that he was treated for 
complaints pertaining to the right hip during service.  For 
example, a service record dated in June 2001 reflects that 
the Veteran reported having low back pain and right hip pain.  
The pertinent diagnosis was right trochanteric bursitis.  

A private medical record dated in September 2001 (during 
service) reflects that an MRI scan of the hip showed 
inflammation of the right femoral head.  It was also noted 
that examination of the hip showed tenderness of the greater 
trochanter on the right.  

A service medical evaluation board report dated in October 
2001 notes a history of right lateral hip pain which had been 
present for several months without any traumatic injury.  It 
was noted that there had been an intermittent clicking 
sensation of the hip.  He had been treated with injections 
into the trochanteric bursa with temporary improvement of 
symptoms.  Examination of the hip revealed tenderness to 
palpation over the right greater trochanter.  There was a 
mild snapping of the iliotibial band with hip flexion and 
extension.  

A service medical board report dated in November 2001 noted 
diagnoses including right hip trochanteric bursitis.  It was 
concluded that the disorders were incurred while entitled to 
basic pay.  

A service physical evaluation board report of findings and 
recommended disposition dated in January 2002 notes that the 
Veteran had disorders including chronic trochanteric bursitis 
of the right hip which was not compensable.  

The Veteran filed a claim for service connection with for a 
right hip disorder with the VA in February 2002.  

A service physical profile record dated in February 2002 
reflects defects including chronic right hip trochanteric 
bursitis.  

A private treatment record dated in March 2003 reflects that 
the Veteran was referred for evaluation of chronic right hip 
pain.  The impression was hip pain possibly related to lumbar 
history.  It was further stated that there was no evidence of 
current hip pathology.  

The Veteran was afforded a VA examination in August 2003.  
The report reflects that he had a history of being diagnosed 
with right greater trochanter bursitis at a service facility, 
and being injected with cortisone.  He currently claimed of 
having right hip pain every day.  On examination, range of 
motion testing of the hip did not produce any pain.  The 
pertinent diagnosis was chronic right hip pain, more like a 
burning sensation, history of right greater trochanter 
bursitis diagnosed in the past.  

A service medical board report dated in January 2004 reflects 
a conclusion that the Veteran had chronic right hip 
trochanteric bursitis that was incurred while entitled to 
basic pay.  A service physical evaluation board report dated 
in August 2004 notes that the Veteran had disabilities 
including chronic right hip trochanteric bursitis.  That 
disorder was described as being not currently compensable or 
ratable.  

A private physical therapy initial evaluation report dated in 
March 2004 reflects that the Veteran had a fairly significant 
history which was very difficult to follow.  His chief 
complaints were of low back pain and right hip pain.  
Repeated flexion testing increased right hip pain.  

Based on the foregoing evidence, the Board finds that the 
Veteran currently has right great trochanteric bursitis which 
had onset during active duty.  The disorder was first 
diagnosed during active duty in 2001.  Although the disorder 
has not been presented at all times since then, the Board 
notes that McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) 
held that the requirement that there be evidence of a current 
disability in a service connection claim is satisfied by 
evidence showing that the Veteran had such a disability at 
the time the Veteran filed claim for compensation, or during 
the pendency of that claim, and that a claimant may be 
granted service connection even though the disability 
resolves prior to the Board's adjudication of the claim.  In 
the present case, the disorder has been present sporadically 
since the date of his claim.  Resolving all reasonable doubt 
in favor of the Veteran, the Board finds that right great 
trochanteric bursitis was incurred in service.


III.  Entitlement To Service Connection For Gastroesophageal 
Reflux Disease.

During the hearing held in March 2009, the Veteran testified 
that he received treatment for gastroesophageal reflux in 
service and was sent to a civilian doctor.  The Veteran 
stated that he was making a claim for direct service 
connection, and "not so much a secondary claim."  

On the report of a medical history given by the Veteran in 
March 2001 (upon entrance to a period of active service) he 
denied having a history of indigestion.  The report of 
medical examination conducted at that time shows no mention 
of reflux.  The abdomen and viscera were normal. 

The Veteran's service medical records confirm that complained 
of and was treated for problems pertaining to reflux.  A 
private record dated in July 2001(during active duty) 
reflects that the Veteran had a history of reflux, which was 
described as being occasional.  

The report of a VA examination conducted in August 2003 
(during service) reflects that the Veteran reported having a 
history of gastroesophageal reflux disease.  It was noted 
that his medications at that time included Prevacid 30 mg a 
day.  Following examination, the diagnoses included 
gastroesophageal reflux disease.  

The Veteran filed his claim for service connection for 
gastroesophageal reflux disease in February 2004.  The report 
of a VA examination conducted in November 2005 reflects that 
he Veteran reported that he had a history of heartburn with 
onset three to four years ago.  He said that he had an EGD in 
2004, and was told that he did not have an ulcer.  Following 
physical examination, the diagnosis was gastroesophageal 
reflux disease at present per patient has been stable.  No 
evidence of ulcers seen.  

Based on the foreign evidence, the Board finds that the 
Veteran currently has gastroesophageal reflux disease which 
had its onset during active duty. According, the Board 
concludes that service connection may be granted for 
gastroesophageal reflux disease which was incurred in 
service.  

IV.  Entitlement To Service Connection For Cervical Disc 
Disease.

During the hearing held in March 2009, the Veteran testified 
that he started having problems with his neck while on active 
service.  

A record from a service medical facility dated in October 
2002 (between periods of active service) notes that an MRI of 
the cervical spine showed degenerative disc diseased at 
several levels.  

A private treatment record dated in September 2003 (during 
active service) reflects diagnoses of cervical disc disease.  
It was noted that an MRI had shown degenerative disc disease 
of the cervical spine at several levels.  

A service medical board report dated in December 2003 
reflects that the Veteran had a history of complaining of 
cervical pain.  It was noted that an MRI showed three level 
disc disease with no cord compression.  

The Veteran filed a claim for service connection for cervical 
disc disease in February 2004.  

A private medical record dated in March 2004 (during a period 
of active duty) reflects that the impressions included 
cervical degenerative disc disease with neck pain.  A June 
2004 private radiology report notes a history of cervical 
radiculopathy.  On MRI, the impression was (1) degenerative 
disc disease is present with disc bulges at C3-C4 through C5-
C6; and (2) changes of spondylosis are present in the 
cervical spine.  

A letter from an Air Force internal medicine clinic dated in 
June 2004 reflects that the Veteran had chronic cervical pain 
related to degenerative disc disease.  

The report of a spine examination conducted by the VA in 
October 2004 reflects that the Veteran's complaints include 
having cervical pain with associated radiation into both 
upper extremities associated with stiffness.  Following 
examination, the pertinent diagnosis was cervical spine 
showed degenerative disc disease and DJD at 3 levels with 
limited motion and muscle spasms.  The Board notes that this 
examination was conducted only a month after separation from 
the Veteran's final period of active service.  

A private medical record dated in August 2007 reflects that 
an MRI of the Veteran's cervical spine reflected diffuse 
fairly severe degenerative disc disease.  It was also noted 
that reversal of the curvature of the cervical spine may 
represent muscle strain.  

Based on the foregoing evidence, the Board finds that the 
Veteran currently has cervical disc disease and arthritis 
which was manifest to a compensable degree within a year of 
active service.  In this regard, the Board notes that 
cervical disc disease and manifestations analogous to 
arthritis were found in September and October 2002 which was 
within one year from the period of active service which ended 
in March 2002.  Accordingly, the Board concludes that 
cervical disc disease may be presumed to have been incurred 
in service.  


VII.  Entitlement To Service Connection For Hypertension.

During the hearing held in March 2009, the Veteran testified 
that he first experienced high blood pressure during active 
service.  

A private treatment record from September 2002 (when the 
Veteran was not on active duty) noted that when seen for back 
pain his blood pressure was 134/96.   

A record from a service medical facility dated May 6, 2003 
(one day prior to the period of active service which lasted 
from May 7, 2003 to September 30, 2004) reflects that the 
Veteran's blood pressure reading was 145/94.  The assessment 
included possible HTN.  

A service record dated in July 2003 noted that the Veteran's 
blood pressure was 149/99.  The Veteran reported having 
increased blood pressure readings of 150/110.  over the past 
three months.  A private record dated in August 2003 (during 
active service) noted that the Veteran reported that he had 
no blood pressure elevation until a month or so ago when he 
was given a medication for cholesterol.  He was taking a 
blood pressure pill but did not know what it was.  On 
examination, his blood pressure standing was 150/100.  The 
Veteran was prescribed another blood pressure medication.  

A VA general medical examination was conducted during active 
service in August 2003.  The report reflects that the 
Veteran's medications included Lisinopril, which is a 
hypertension medication.  He reported that he had been 
diagnosed with hypertension about two months earlier.  The 
Board notes that this would place the date of diagnosis as 
being in June 2003, which was also within the period of 
active service.  The VA examination further reflects that on 
examination, his blood pressure was 160/100.  The pertinent 
diagnosis was hypertension, not controlled.  

An Air Force Internal Medicine Clinic letter to the VA dated 
in June 2004 reflects that elevated blood pressure readings 
had been noted for the last couple of years.  The patient was 
treated with Beta-blockers, calcium channel blockers, 
diuretic, and ace inhibitor, and the problem was now under 
control.  

The Veteran was afforded a VA hypertension examination in 
November 2005.  He gave a history of having been diagnosed 
with hypertension in 2002, and was presently taking three 
medications.  Following examination, the examiner concluded 
that the hypertension which was diagnosed in 2002 was more 
likely than not essential hypertension and not due to his 
service connected low back pain or left lateral lower leg 
numbness.  

The Board has noted that the Veteran reported during the VA 
hypertension examination that the disorder had been diagnosed 
in 2002, but this account appears to have been erroneous 
based on review of the contemporaneous service records from 
2003 which reflect that the diagnosis was first made at that 
time.  In reviewing the evidence of record, the Board notes 
that there were a few elevated blood pressure readings but no 
definite diagnosis of hypertension prior to the period of 
active service beginning in May 2003.  Moreover, there is no 
indication that the Veteran was ever placed on hypertension 
medication until that period of service.  Resolving all 
reasonable doubt in favor of the Veteran, the Board finds 
that the Veteran currently has hypertension which was 
incurred during active duty.  

Withdrawn claims

The Board may dismiss any appeal that fails to allege 
specific error of fact or law in the determination being 
appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be 
withdrawn as to any or all issues involved in the appeal at 
any time before the Board promulgates a decision.  38 C.F.R. 
§ 20.204 (2009).  Withdrawal may be made by the appellant or 
by his or her authorized representative.  38 C.F.R. § 20.204.  
In the present case, the Veteran has withdrawn his back 
disability, left lower leg numbness and hyperlipidemia claims 
and therefore there remain no allegations of errors of fact 
or law for appellate consideration.  Accordingly, the Board 
does not have jurisdiction to review these claims are 
dismissed.


ORDER

Service connection for peripheral neuropathy is granted.

Service connection for right great trochanteric bursitis is 
granted.

Service connection for gastroesophageal reflux disease is 
granted.

Service connection for cervical disc disease and arthritis is 
granted.

Service connection for hypertension is granted.  

A higher rating for back disability is dismissed.

A higher rating for left lower leg numbness is dismissed.

Service connection for hyperlipidemia is dismissed.


REMAND

As to the claim of service connection for an Achilles tendon 
disorder, the Board notes that during the March 2009 hearing 
the Veteran testified that he hurt his right knee in service 
when he was in the Navy in the 1970's.  He also said that he 
had to wear a boot in service due to an Achilles tendon 
injury, and this affected his knee.  

The service treatment records show that he had an Achilles 
tendon injury while on active duty for training in 2000.  
Subsequently, while on active duty in April 2001 it was noted 
that he had right Achilles tendonitis.  In May 2001, the 
diagnosis was partial tear right Achilles tendon.  Some of 
the treatment records from that period of time also contain 
references to complaints involving the right knee.  A service 
record dated in May 2001 noted right patellar tendonitis.  A 
medical board report dated in October 2001 notes disabilities 
including chronic right Achilles tendonitis.  

On VA examination in August 2003, no current disability of 
the right Achilles tendon or right knee were found.  A letter 
from the Air Force dated in August 2004, however, indicates 
that the Veteran had a diagnosis of Achilles tendinosis which 
was described as "not unfitting."  During the hearing held 
before the undersigned acting Veterans Law Judge in March 
2009, the Veteran testified that he had ongoing symptoms 
affecting his knee and Achilles tendon.  

In order to resolve the seemingly contradictory evidence 
which is of record regarding whether or not there is a 
current disability, the Board finds that another VA 
examination is warranted.  The duty to assist requires that 
VA afford a Veteran a medical examination or obtain a medical 
opinion when necessary to make a decision on the claim.  See 
38 U.S.C.A. § 5103A(d).  When the medical evidence is not 
adequate, the VA must supplement the record by seeking an 
advisory opinion or ordering another examination.  See 
McLendon v Principi, 20 Vet. App. 79 (2006).  

As to the claim of service connection for a psychiatric 
disorder, the Board notes that service connection may be 
granted for disability shown to be proximately due to or the 
result of a service-connected disorder.  See 38 C.F.R. 
§ 3.310(a).  This regulation has been interpreted to allow 
service connection for a disorder that was caused by a 
service-connected disorder.  See Allen v. Brown, 7 Vet. App. 
439 (1995).  Recently, the regulation was revised to 
incorporate the Court's ruling.  See 71 FR 52747, Sept. 7, 
2006.  

The Veteran has previously established service connection for 
chronic low back pain with degenerative disc disease of the 
thoracic spine, rated as 20 percent disabling, and left 
lateral lower leg numbness, rated as 10 percent disabling.  
In addition, as a result of the current Board decision, 
service connection is being granted for peripheral 
neuropathy, right great trochanteric bursitis, reflux disease 
and hypertension.  Those disabilities have not yet been 
rated.  

The Veteran has presented testimony that the service-
connected disabilities caused depression.  Thus, the Board 
concludes that an examination is required to determine the 
likelihood that the current psychiatric problems are related 
to service-connected disability.

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain any recent 
treatment records pertaining to the right 
knee, right Achilles tendon, and any 
psychiatric disorder.    

2.  The Veteran should be scheduled for an 
appropriate VA examination to determine 
the existence and etiology of any current 
disabilities of the right knee and right 
Achilles tendon.  The claims file must be 
made available for review in connection 
with the examination.  For any disability 
which is found, the examiner should offer 
an opinion as to the likelihood that it is 
related to the right knee and right 
Achilles tendon symptoms noted in service.  
In offering this assessment, the examiner 
should note the Veteran's lay account of 
his history of right knee and right 
Achilles tendon symptoms.

3.  The Veteran should be scheduled for a 
VA psychiatric examination to determine 
the etiology of his current psychiatric 
problems.  The claims folder should be 
made available and reviewed by the 
examiner.  The examiner must opine as to 
whether the Veteran's service-connected 
disorders caused or aggravated a 
psychiatric disorder.  The examiner must 
also state whether it is at least as 
likely as not that any psychiatric 
disability found to be present is related 
to or had its onset in service.  In doing 
so, the examiner must note the Veteran's 
lay account of his history of psychiatric 
symptoms.

4.  Thereafter, the RO should readjudicate 
the Veteran's claims.  If the benefit 
sought on appeal remains denied, the 
appellant and the appellant's 
representative should be provided a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue.  An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


